Name: Commission Regulation (EC) No 1504/98 of 14 July 1998 concerning Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  agricultural structures and production;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 15. 7. 98L 198/20 COMMISSION REGULATION (EC) No 1504/98 of 14 July 1998 concerning Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1970/ 96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 (3), and in particular Article 2 (4) thereof, Whereas, in accordance with Regulation (EC) No 1970/ 96, the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 13 July 1998 for millet falling within CN code 1008 20 00 relate to 45 346 tonnes and the maximum quantity which may be imported is 1 300 tonnes at a duty rate of ECU 7 per tonne; whereas the corresponding percentage reductions for import licence applications submitted on 13 July 1998 should be fixed, HAS ADOPTED THIS REGULATION: Article 1 Applications for licences for the millet quota provided for in Regulation (EC) No 1970/96 at a duty rate of ECU 7 per tonne for millet falling within CN code 1008 20 00 submitted on 13 July 1998 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,028668. Article 2 This Regulation shall enter into force on 15 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 261, 15. 10. 1996, p. 34.